voluntarily entered, Rubio v. State, 124 Nev. 1032, 1039, 194 P.3d 1224,
                      1228 (2008). "A guilty plea is knowing and voluntary if the defendant has
                      a full understanding of both the nature of the charges and the direct
                      consequences arising from a plea of guilty." Rubio, 124 Nev. at 1038, 194
                      P.3d at 1228 (internal quotation marks and emphasis omitted).
                                  In this case, appellant pleaded guilty to conspiracy to commit
                      murder and attempted murder. In the guilty plea agreement, the parties
                      stipulated to a 4-10 year sentence for the attempt count but retained the
                      right to argue on the conspiracy count. The agreement explained that the
                      penalty range for conspiracy to commit murder was 1-10 years, and the
                      district court confirmed that range during the plea canvass. Thus,
                      appellant was informed that the minimum term of incarceration he might
                      receive at sentencing was 4 years if the counts were run concurrently, or 5
                      years if the counts were run consecutively. Before sentencing, the parties
                      learned that the actual penalty range for conspiracy to commit murder
                      was 2-10 years. See NRS 199.480(1)(b). Although appellant acknowledged
                      that he had been misinformed regarding the statutory minimum term on
                      that count, he did not move to withdraw his plea. Instead, he argued that
                      the district court should disregard the statute and sentence him to 1-3
                      years. The State pointed out that 1-3 years for conspiracy to commit
                      murder was an illegal sentence, but to ensure that appellant would not be
                      prejudiced, the State agreed to reduce its stipulation on the attempted
                      murder count to 3-10 years if necessary to achieve the district court's
                      sentencing goals. Thus, the minimum term of incarceration that appellant
                      was exposed to at sentencing was 4 years if the counts were run
                      concurrently, or 5 years if the counts were run consecutively.



SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    xe

                  :
                            The district court denied appellant's motion on the grounds
                that the incorrect information was of no consequence because it had
                sentenced appellant to the same 7-year term that his codefendant
                received. The district court correctly denied appellant's motion, albeit for
                the wrong reason. See Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341
                (1970). Due to the State's concession, appellant faced the same minimum
                aggregate term of incarceration contemplated by the guilty plea
                agreement and was therefore correctly informed before he pleaded guilty.
                Appellant was also correctly informed regarding the maximum term, and
                he acknowledged that sentencing, including the imposition of consecutive
                sentences, was within the district court's discretion. We conclude that the
                district court did not abuse its discretion by declining appellant's request
                to withdraw his plea. See Hubbard v. State, 110 Nev. 671, 675, 877 P.2d
                519, 521 (1994) ("Absent an abuse of discretion, the district court's
                decision regarding the validity of a guilty plea will not be reversed on
                appeal."), and we
                            ORDER the judgment of the district court AFFIRMED.



                                                                    J.
                                        Hardesty


                                                                  Ck
                Douglas                                    Cherry

                cc:   Hon. James M. Bixler, District Judge
                      Kirk T. Kennedy
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A